DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 10 in the reply filed on November 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 4-9 and 11-28 are withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (CA 2 937 139).
Arai et al. disclose a seamless steel pipe including an example having compositional proportions anticipating applicants’ claimed compositional proportions (Table 1 - Steels A, B and F), where the exemplary steels are formed into seamless pipes exhibiting a grain size number (ASTM E112) and yield strength which anticipate applicants’ claimed values (Pipes 1-6 and 10 - Tables 2 and 3).

Claim 1
Arai et al.
(Steel A)
C
0.21 - 0.35
0.27

Si
0.10 - 0.50
0.26
Mn
0.05 - 1.00
0.44
P
0.025 or less
0.010
S
0.010 or less
0.0011
Al
0.005 - 0.100
0.035
N
0.010 or less
49ppm
Cr
0.05 - 1.5
0.32
Mo
0.10 - 1.50
1.26
Nb
0.010 - 0.050
0.030
B
0.0003 - 0.0050
11ppm
Ti
0.005 - 0.50
0.006
V
0 - 0.30
0.11
Ca
0 - 0.0050
12ppm
REM
0 - 0.0050
-
Fe-Impurities
Balance
Balance


With respect to the minimum and maximum values for the grain size number and the yield strength, the seamless pipe of Arai et al. is not disclosed as being formed under variations in forming conditions or apparatus, and as such, the properties and grain size would be expected to be uniform through the length of the pipe.  The pipe of Arai et al. is therefore expected to inherently possess a grain size and yield strength sufficiently uniform as to satisfy applicants presently claimed requirements.  Absent evidence that the grain size and/or yield strength would be expected to vary over the length of the pipe, the presently claimed variation requirements are expected to be satisfied by the pipe of Arai et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (CA 2 937 139) as discussed above with respect to claims 1 and 2, further in view of Arai et al. ‘318 (PGPub US 2008/0121318).
Arai et al. disclose a seamless steel pipe as discussed above with respect to claims 1 and 2, including calcium in the required amount, however Arai et al. do not appear to explicitly disclose the presence of a rare earth metal.  Arai et al. ‘318 disclose a seamless steel pipe where REMs may be added at 0.0003 to 0.01% in order to enhance SSC resistance (paragraph 0092). One of ordinary skill in the art at the time of the invention would have found it obvious to add REMs to the composition for the seamless pipe of Arai et al. in order to provide the pipe with improved SSC resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784